ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-3, 5-7, 9-13, 29, and 30 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., handover control for a wireless communication device, WCD, connected to a serving network node, SNWN, of a wireless communication network, the SNWN providing a serving cell establishing a handover control configuration shared by the WCD and the SNWN, the handover control configuration comprising a neighboring cell measurement triggering criterion, a handover triggering criterion, and transmission resource parameters for measurement signals of a neighboring cell provided by a neighboring network node, NNWN, of the wireless communication network; performing, on measurement signals of the serving cell, channel quality measurements of the serving cell; transmitting, to the SNWN, a serving cell measurement report indicative of the channel quality measurements of the serving cell; detecting fulfillment of the neighboring cell measurement triggering criterion of the handover control configuration based on the channel quality measurements of the serving cell; performing, on measurement signals of the neighboring cell, channel quality measurements of the neighboring cell responsive to the detection of fulfillment of the neighboring cell measurement triggering criterion and according to the transmission resource parameters of the handover control configuration; transmitting, to the SNWN, a neighboring cell measurement report indicative of the channel quality measurements of the neighboring cell; and detecting fulfillment of the handover triggering criterion of the handover control configuration based on the channel quality measurements of the neighboring cell. 
	But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1, 5, 29, and 30, particularly, performing handover to the neighboring cell responsive to the detection of fulfillment of the handover triggering criterion, the handover excluding further signaling between the SNWN and the WCD.
Claim(s) 2, 3, 6, 7, and 9-13, are allowable by virtue of their dependency on claim(s) 1 and 5, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., handover in communications networks.
US 10470068 B2		US 9913192 B2		US 20150334612 A1
US 8868080 B2		US 8682329 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
January 13, 2022